Citation Nr: 1222405	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  10-48 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to VA death benefits.   


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The decedent died in June 1998 and the decedent's widow is the appellant in this matter. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which determined that new and material evidence had not been submitted to reopen the claim on appeal.

In a November 2011 supplemental statement of the case (SSOC), the RO reopened the claim on appeal and denied it on the merits.  The Board, however, must initially determine whether the appellant has presented new and material evidence sufficient to reopen the previously denied claim.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened; and there is no prejudice to the appellant's ability to present the case when the Board addresses the issue of whether the claim should be reopened rather than addressing the reopened claim on the merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board has therefore listed the issue on the title page accordingly.   

In a November 2010 substantive appeal, via a VA Form 9, the appellant requested a personal hearing before the Board at the RO.  In October 2011, she submitted a written request to withdraw her hearing request and for the case to be forwarded to the Board without further delay.  The Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2011).    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the appellant's appeal has been obtained.

2.  The claim of entitlement to VA death benefits was denied in an April 2008 rating decision by the RO. 

3.  The evidence received since the April 2008 rating decision is new and material. 

4.  In March 2008 and December 2010, the National Personnel Records Center (NPRC) certified that the decedent had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  


CONCLUSIONS OF LAW

1.  The April 2008 rating decision that denied the claim of entitlement to VA death benefits is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  New and material evidence has been received since the April 2008 rating decision and the claim of entitlement to VA death benefits is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  The criteria for entitlement to VA death benefits, based on qualifying service by the decedent, have not been met.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 3.203 (2011).   


	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the fully favorable decision discussed below for the issue of whether new and material evidence has been received to reopen a claim of entitlement to VA death benefits, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the appellant is moot or represents harmless error.  

With regard to the issue of entitlement to VA death benefits, VA's duties to assist and notify have been considered in this case.  However, as it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.  In this case, the law is dispositive, and basic legal entitlement to VA death benefits is precluded based upon the decedent's lack of qualified service.


New & Material Evidence

The appellant seeks to reopen her claim of entitlement to VA death benefits.  In the April 2008 rating decision, the claim for death benefits was denied because the evidence showed the decedent did not have the required military service for the appellant to be eligible for VA benefits.  This decision was not appealed and thus subsequently became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2002).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Additionally, new and material evidence received prior to the expiration of the appeal period or prior to the appellate decision, if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as opposed to adjudicating the matter as a claim to reopen on the basis of new and material evidence.  38 C.F.R. § 3.156(c).

In this case, additional evidence has been added to the record, all of which was received after the expiration of the appeal period and does not include official service department records.  For the reasons discussed below, at least some of the evidence is new and material and the claim on appeal is reopened for adjudication on the merits.

The additional evidence received since the April 2008 final rating decision includes: October 1973 and May 2008 buddy statements; March 1946 private treatment statement; March 1946 examination report; January 2008 prisoner of war (POW) questionnaire; April 2010 and May 2011 certification of marriage; August 2010 certification of service from the Armed Forces of the Philippines; January 1946 Affidavit for Philippine Army Personnel; and December 2010 certification from the NPRC.

Specifically, the Board notes that the August 2010 certification of service from the Armed Forces of the Philippines is new, in that it was not previously of record at the time of the April 2008 rating decision, and is not cumulative or redundant of evidence already of record because the documents the decedent's military status with the United States Armed Forces Far East (USAFFE) beginning in August 1941 and September 1941, which was not previously reported by the evidence of record.  Thus, this evidence is material because it bears directly and substantially upon a specific matter under consideration, and by itself or in connection with evidence previously assembled, raises a reasonable possibility of substituting the claim on appeal.  In fact, the RO submitted the newly associated evidence of record, to include the August 2010 certification report, to the NPRC for additional verification of the decedent's service.  Thus, having submitted new and material evidence, the appellant's claim on appeal is reopened and will be readjudicated on the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


Laws & Regulations

The governing law provides that Dependency and Indemnity Compensation (DIC) benefits and non-service connected death pension benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 2002 & Supp. 2011).

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (2011).  The term "active military, naval, and air service" includes active duty.  38 U.S.C.A. § 101(24)(A).  The term "active duty" includes full-time duty in the Armed Forces, other than active duty for training.  38 C.F.R. § 101(21)(A).  The term "Armed Forces" means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1(a) (2011). 

Service in the Philippine Scouts in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2011). 

Service of persons enlisted under § 14 of Public Law 190, 79th Congress (Act of October 6, 1945), is included for compensation and dependency and indemnity compensation, but not for pension benefits.  All enlistments and reenlistments of Philippine Scouts in the Regular Army between October 6, 1945, and June 30, 1947, inclusive, were made under the provisions of Public Law 190, as it constituted the sole authority for such enlistments during that period.  This paragraph does not apply to officers who were commissioned in connection with the administration of Public Law No. 190.  38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, United States Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits.  38 C.F.R. §§ 3.40(b), (c), (d).

Title 38 of the United States Code authorizes the Secretary of VA (Secretary) to prescribe the nature of proof necessary to establish entitlement to veterans' benefits. 38 U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, the Secretary has promulgated 38 C.F.R. §§ 3.203(a) and (c), to govern the conditions under which VA may extend veterans' benefits based on service in the Philippine Commonwealth Army.  Those regulations require that service in the Philippine Commonwealth Army (and thus veterans' status) be proven with either official documentation issued by a United States service department or verification of the claimed service by such a department.  See 38 C.F.R. § 3.203(a), (c).  

Persons with service in the Philippine Commonwealth Army, USAFFE, including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to VA non-service-connected death pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.


Analysis of Entitlement to VA Death Benefits 

The appellant asserts that the decedent was a regular member of the USAFFE during World War II and was held as a POW at Camp O'Donnell in the Philippines; therefore, she is entitled to VA death benefits as his surviving spouse.  

In November 2007, the appellant submitted an Application for DIC benefits, via a VA Form 21-534, as well as a copy of the decedent's prisoner's identification card and ineligible memorandum regarding determination of status of individual under Missing Persons Act from the United States Army Forces Recovered Personnel Division.  The RO contacted the NPRC in order to verify the decedent's service in December 2007, February 2008, and April 2008.  In March 2008, the NPRC certified that the decedent had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.

In pursuit of her claim to reopen the issue on appeal, as discussed above, the appellant submitted additional evidence, to include the August 2010 certification of service from the Armed Forces of the Philippines.  In November 2010, the RO submitted the newly associated pertinent evidence of record to the NPRC for additional verification of the decedent's service.  In December 2010, the NPRC certified for the second time that the decedent had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.

The Board finds that the evidence of record submitted by the appellant in pursuit of the claim on appeal does not satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as they are not official documents of the appropriate United States service department or NPRC.  Accordingly, these documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA death benefits.  Moreover, the March 2008 and December 2010 verifications by the NPRC of no qualifying service are binding on VA such that VA has no authority to change or amend these findings.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The proper course for any claimant, who believes there is a reason to dispute the report of the service department or the content of military records, is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

As a result, where the service department records fail to show threshold eligibility, the claim on appeal lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Since the decedent's service does not meet the criteria described, the appellant does not meet the basic eligibility requirements for VA death benefits, and the claim must be denied based upon a lack of entitlement under the law.  



ORDER

As new and material evidence has been received, the claim of entitlement to VA death benefits is reopened. 

Entitlement to VA death benefits is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


